              Case 2:20-cv-01323-RAJ-JRC Document 27 Filed 10/14/20 Page 1 of 27




 1                                                                                                                 Hon. Richard A. Jones
                                                                                                                  Hon. J Richard Creatura
 2

 3

 4

 5

 6                                            UNITED STATES DISTRICT COURT
                                             WESTERN DISTRICT OF WASHINGTON
 7                                                     AT SEATTLE

 8   El PAPEL LLC, et al.,                                                      )               No. 2:20-cv-01323-RAJ-JRC
                                                                                )
 9                                                          Plaintiffs,         )               CITY OF SEATTLE’S
                                                                                )               OPPOSITION TO PLAINTIFFS’
10                         vs.                                                  )               MOTION FOR PRELIMINARY
                                                                                )               INJUNCTION [Dkt. # 16]
     JAY R INSLEE, et al.,                                                      )
11
                                                                                )               NOTED ON MOTION CALENDAR:
                                                        Defendants.
12                                                                              )               Friday, Oct. 23, 2020

13                                                                      Contents

14   I.     Introduction and Relief Requested ...........................................................................................1

     II.    Facts .........................................................................................................................................2
15
            A.     The pandemic’s economic impacts increase evictions. ...................................................2
16
            B.     Evictions exacerbate the pandemic’s health risks. ...........................................................3
17
            C.     The Mayor proclaimed a civil emergency and the Mayor and Council enacted a
18                 temporary eviction moratorium, six-month defense, and repayment plan
                   requirement. .....................................................................................................................4
19
     III. Argument .................................................................................................................................6
20
            A.     Because of the CDC Order, Plaintiffs lack standing to challenge the City’s
21                 moratorium or six-month defense. ...................................................................................6

22          B.     Plaintiffs are not entitled to a preliminary injunction. .....................................................7

23                 1.      Plaintiffs face no irreparable harm. ..........................................................................8



      CITY’S OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY                                                                     Peter S. Holmes
      INJUNCTION - i                                                                                                              Seattle City Attorney
      El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                                                                           701 Fifth Ave., Suite 2050
                                                                                                                                  Seattle, WA 98104-7095
                                                                                                                                  (206) 684-8200
              Case 2:20-cv-01323-RAJ-JRC Document 27 Filed 10/14/20 Page 2 of 27




 1                 2.     Plaintiffs’ Contract Clause claim is unlikely to succeed. .......................................11

 2                        a.      The City’s enactments do not substantially impair a contractual
                                  relationship. ....................................................................................................12
 3
                                  (1) The enactments could not interfere with Plaintiffs’ reasonable
 4                                    expectations given the highly regulated nature of the residential
                                      rental business. .......................................................................................12
 5
                                  (2) The enactments do not significantly undermine Plaintiffs’
                                      contractual bargain or prevent them from safeguarding or
 6
                                      reinstating their rights. ...........................................................................13
 7                                (3) Plaintiffs’ arguments for substantial impairment fail. ...........................14
 8                        b.      Significant and legitimate public purposes back the City’s enactments. .......14

 9                        c.      Especially applying required deference, the City’s enactments are drawn
                                  appropriately and reasonably to advance their purposes. ..............................15
10
                                  (1) The City’s judgment that the enactments appropriately and
11                                    reasonably advance their public purposes is entitled to deference. .......16

12                                (2) Plaintiffs’ arguments that the enactments are more extensive than
                                      necessary are untenable. .........................................................................16
13
                                  (3) The City need not ensure continuing payments by tenants as a
14                                    prerequisite for pausing evictions. .........................................................19

15                 3.     Plaintiffs’ takings claim is unlikely to succeed. .....................................................20

                          a.      Injunctive relief is inappropriate for a takings claim. ....................................20
16
                          b.      Plaintiffs’ takings claim lacks merit. .............................................................21
17
                   4.     Neither the balance of equities nor the public interest favors a preliminary
18                        injunction................................................................................................................23

19   IV. Conclusion .............................................................................................................................24

20

21

22

23



      CITY’S OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY                                                                Peter S. Holmes
      INJUNCTION - ii                                                                                                        Seattle City Attorney
      El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                                                                      701 Fifth Ave., Suite 2050
                                                                                                                             Seattle, WA 98104-7095
                                                                                                                             (206) 684-8200
             Case 2:20-cv-01323-RAJ-JRC Document 27 Filed 10/14/20 Page 3 of 27




 1                         I.       INTRODUCTION AND RELIEF REQUESTED

 2            Because maintaining stable housing is a public health and economic imperative in the

 3   face of the COVID-19 pandemic, federal, state, and local governments—including Washington

 4   and Seattle—have enacted temporary measures to protect tenants from evictions. Landlords have

 5   challenged these measures, but to date it appears every court has rejected those challenges. See,

 6   e.g., Baptiste v. Kennealy, __ F. Supp. 3d __, 2020 WL 5751572 (D. Mass. Sept. 25, 2020);

 7   HAPCO v. City of Philadelphia, __ F. Supp. 3d __, 2020 WL 5095496 (E.D. Pa. Aug. 28, 2020);

 8   Auracle Homes, LLC v. Lamont, __ F. Supp. 3d. __, 2020 WL 4558682 (D. Conn. Aug. 7, 2020);

 9   Elmsford Apartment Associates, LLC v. Cuomo, __ F. Supp. 3d. __, 2020 WL 3498456

10   (S.D.N.Y. June 29, 2020), appeal docketed, No. 20-2565 (2nd Cir. July 28, 2020); Matorin v.

11   Commonwealth of Massachusetts, No. 2084CV01334 (Suffolk Cty., Mass. Super. Ct. Aug. 26,

12   2020); San Francisco Apt. Ass’n v. City & Cty. of San Francisco, No. CPF-20-517136 (Cal.

13   Super. Ct., Cty. of San Francisco Aug. 3, 2020), appeal abandoned, No. A160924 (Cal. Ct. App.

14   Oct. 1, 2020); JL Props. Grp. B, LLC v. Pritzker, No. 20-CH-601 (12th Cir. Ct., Will Cty., Ill.

15   July 31, 2020); Gregory Real Estate & Mgmt. v. Keegan, No. CV2020-007629 (Super. Ct. of

16   Ariz., Maricopa Cty. July 22, 2020). See Dkt. #s 25-10 – 25-14 (copies of state court rulings).

17            Plaintiffs—a collection of Seattle landlords—now ask this Court to buck that consensus.

18   The City of Seattle respectfully asks this Court to decline their request and deny Plaintiffs’

19   motion for a preliminary injunction against the City’s enactments.1 Plaintiffs lack standing to

20   challenge two of the City’s three measures, but even with standing they would not be entitled to

21   relief. They face no irreparable harm—an alleged constitutional harm is insufficient, their

22
     1
      The City joins Defendant Governor Inslee in asking the Court to deny preliminary injunctive relief against the
23   Governor’s eviction ban. To avoid duplication, the City limits its briefing to the City’s enactments.



         CITY’S OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY                                     Peter S. Holmes
         INJUNCTION - 1                                                                              Seattle City Attorney
         El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                                           701 Fifth Ave., Suite 2050
                                                                                                     Seattle, WA 98104-7095
                                                                                                     (206) 684-8200
             Case 2:20-cv-01323-RAJ-JRC Document 27 Filed 10/14/20 Page 4 of 27




 1   potential harm can be reduced to damages, and their attempts to recast their claims in non-

 2   economic terms are unavailing. Their Contract Clause claim is unlikely to succeed because the

 3   City’s enactments do not substantially impair a contractual relationship in the highly regulated

 4   landlord-tenant arena and, especially applying the deference due the City’s judgment, the

 5   enactments are drawn appropriately and reasonably to advance significant and legitimate public

 6   purposes. Injunctive relief is not appropriate for a takings claim, and Plaintiffs’ takings claim

 7   would fail because the enactments do not cause them to suffer a physical invasion. And neither

 8   equity nor the public interest favors a preliminary injunction—a temporary deprivation of

 9   income for a handful of rental units pales in comparison to the profound impact of mass evictions

10   in the midst of a global pandemic.

11                                                   II.      FACTS

12            A.      The pandemic’s economic impacts increase evictions.

13            The world is in a public health crisis unprecedented in modern times. As of October 9,

14   2020, over 212,000 Americans have died from COVID-19. See Centers for Disease Control and

15   Prevention (“CDC”) COVID Data Tracker, https://covid.cdc.gov/covid-data-tracker/#cases_

16   casesinlast7days (last visited Oct. 9, 2020). To stem the spread of the pandemic, many levels of

17   government—particularly Washington State—have taken such extraordinary measures as

18   restricting businesses, closing schools for in-person learning, and calling for social distancing.2

19   This crisis is far from over. On October 2, 2020, the Institute for Health Metrics and Evaluation

20   (“IMHE”) at the University of Washington projected the total deaths from COVID-19 in the

21

22   2
       These measures are documented in the challenged City enactments’ findings and the State’s response to Plaintiffs’
     motion. See, e.g., Dkt. #s 17-11 and -12 (Ords. 126075 and 126081); Dkt. # 25-8 (Res. 31938). The City will not
23   recite them here.



         CITY’S OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY                                     Peter S. Holmes
         INJUNCTION - 2                                                                              Seattle City Attorney
         El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                                           701 Fifth Ave., Suite 2050
                                                                                                     Seattle, WA 98104-7095
                                                                                                     (206) 684-8200
           Case 2:20-cv-01323-RAJ-JRC Document 27 Filed 10/14/20 Page 5 of 27




 1   United States will pass 360,000 by the new year. See IMHE, COVID-19 Projections, USA,

 2   https://covid19.healthdata.org/united-states-of-america?view=total-deaths&tab=trend (last

 3   visited Oct. 9, 2020).

 4          Efforts to stem the pandemic have devastated the economy. Washington lost half a

 5   million jobs in March and April of 2020, with the unemployment rate reaching 16.3% in April—

 6   the highest in decades. See Dkt. # 25-1 at p. 4 (Wash. State Econ. and Revenue Forecast Council

 7   (“WSERFC”), ECON. & REVENUE UPDATE (Sept. 16, 2020)). This economic fallout likely will

 8   last. By August, Washington had recovered nearly half the jobs lost in March and April, but the

 9   unemployment rate was still 8.5%. Id. This is roughly twice the level at the end of 2019. See Dkt.

10   # 25-2 at p. 4 (WSERFC, ECON. & REVENUE UPDATE (Dec. 16, 2019)). The State forecasts

11   unemployment will still be 6.6% during 2021. Dkt. # 25-3 at p. 6 (WSERFC, REVISED SEPT.

12   2020 ECON. FORECAST (Sept. 2020)).

13          Unemployment leads to evictions. A 2019 Federal Reserve Report found that 40% of

14   Americans could not come up with $400 if an emergency occurred, and a survey of Seattle

15   residents who faced eviction found most cited loss of employment or income as the reason they

16   fell behind on rent. See Dkt. # 25-4 at pp. 8–9 (Seattle Women’s Comm’n & King Cty. Bar

17   Ass’n Housing Justice Project, LOSING HOME: THE HUMAN COST OF EVICTION IN SEATTLE (2018)

18   (“LOSING HOME”)).

19          B.      Evictions exacerbate the pandemic’s health risks.

20          Evictions lead to homelessness. LOSING HOME found most evicted respondents became

21   homeless, with 37.5% completely unsheltered, 25% living in a shelter or transitional housing,

22   and 25% staying with family or friends. Id. at p. 6.

23



      CITY’S OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY                         Peter S. Holmes
      INJUNCTION - 3                                                                  Seattle City Attorney
      El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                               701 Fifth Ave., Suite 2050
                                                                                      Seattle, WA 98104-7095
                                                                                      (206) 684-8200
              Case 2:20-cv-01323-RAJ-JRC Document 27 Filed 10/14/20 Page 6 of 27




 1            Evictions exacerbate the pandemic’s dangers for evictees and others. The virus that

 2   causes COVID-19 spreads easily between people in close contact. See Dkt. # 25-5 at p. 2 (CDC,

 3   Temporary Halt in Residential Evictions to Prevent the Further Spread of COVID-19, 85 Fed.

 4   Reg. 55,293 (Sept. 4, 2020) (“CDC Order”)). Evictees must move, many into shared housing or

 5   other congregate settings fostering COVID-19’s spread. Id. p. 4. Extensive outbreaks have been

 6   identified in homeless shelters. Id. p. 5. Evictees who become unsheltered face additional

 7   problems with exposure and inadequate access to hygiene, furthering the virus’s spread. Id. The

 8   CDC recognizes eviction moratoria as an effective public health measure to prevent the spread of

 9   COVID-19, by allowing those who become ill to self-isolate, supporting stay-at-home and social

10   distancing directives, and keeping individuals away from congregate settings. Id. p. 4. LOSING

11   HOME reports evicted persons face other harmful outcomes, including worsened mental health

12   and cardiovascular conditions in adults and, for children, increased likelihood of teenage

13   pregnancy and alcoholism, worse educational outcomes, and higher dropout rates. Dkt. # 25-4 at

14   p. 21.

15            C.     The Mayor proclaimed a civil emergency and the Mayor and Council
                     enacted a temporary eviction moratorium, six-month defense, and
16                   repayment plan requirement.

17            In response to the pandemic, the CDC and state and local governments adopted

18   temporary measures to protect tenants from eviction. See Dkt. # 25-5 (CDC Order); Ballotpedia,

19   Changes to rent, mortgage, eviction, and foreclosure policies in response to the coronavirus

20   (COVID-19) pandemic, 2020, https://ballotpedia.org/Changes_to_rent,_mortgage,_eviction,_

21   and_foreclosure_policies_in_response_to_the_coronavirus_(COVID-19)_pandemic,_2020 (last

22   visited Oct. 9, 2020).

23



      CITY’S OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY                          Peter S. Holmes
      INJUNCTION - 4                                                                   Seattle City Attorney
      El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                                701 Fifth Ave., Suite 2050
                                                                                       Seattle, WA 98104-7095
                                                                                       (206) 684-8200
           Case 2:20-cv-01323-RAJ-JRC Document 27 Filed 10/14/20 Page 7 of 27




 1          Seattle is among them. The Mayor issued a Proclamation of Civil Emergency on

 2   March 3, 2020. Dkt. # 17-6. The City Council amended the Proclamation by Resolution 31937

 3   two days later. Dkt. # 25-6. The amended Proclamation remains the operative one and will

 4   remain in effect until the Mayor or Council terminates it. See id. pp. 10–14. The Mayor and

 5   Council also enacted the three measures Plaintiffs challenge.

 6          The eviction moratorium. On March 14, 2020, the Mayor issued an emergency order

 7   temporarily establishing a residential eviction moratorium, Dkt. # 25-7, which the Council

 8   amended by Resolution 31938 two days later. Dkt. # 25-8. The Council’s version remains the

 9   operative one, see id. pp. 10–14, the effective date of which the Mayor has extended to the end of

10   2020 (or until the termination of the Proclamation of Civil Emergency, if earlier). Dkt. #s 17-8,

11   17-9, 17-10. The moratorium establishes a defense to an eviction action that the eviction would

12   occur during the moratorium “unless the eviction action is due to actions by the tenant

13   constituting an imminent threat to the health or safety of neighbors, the landlord, or the tenant’s

14   or landlord’s household members.” Dkt. # 25-8 at p. 12.

15          The six-month defense. The Council adopted additional eviction protections on May 4.

16   Dkt. # 17-11 (Ord. 126075). The Council created a defense to an eviction action that the eviction

17   would cause the tenant to vacate within six months after the termination of the eviction

18   moratorium if: (1) the landlord seeks eviction because the tenant violated a 14-day notice to pay

19   rent or vacate for rent due during, or within six months after, the eviction moratorium or

20   habitually failed to pay rent resulting in four or more pay-or-vacate notices in a 12-month period;

21   and (2) the tenant declares they suffered a financial hardship and cannot pay rent. Id. p. 20, § 2.

22          The repayment plan requirement. The Council adopted a repayment plan requirement

23   on May 11. Dkt. # 17-12 (Ord. 126081). Under it, a tenant who fails to pay rent when due



      CITY’S OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY                            Peter S. Holmes
      INJUNCTION - 5                                                                     Seattle City Attorney
      El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                                  701 Fifth Ave., Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
             Case 2:20-cv-01323-RAJ-JRC Document 27 Filed 10/14/20 Page 8 of 27




 1   during, or within six months after the termination of, the Proclamation of Civil Emergency may

 2   elect to pay the overdue rent in installments over three to six months, depending on the number

 3   of months the tenant is in arrears. Id. pp. 8–9, § 2. Failure of the landlord to accept payment

 4   under the installment schedule constitutes a defense to an eviction action. Id. p. 9. The ordinance

 5   also prohibits late fees, interest, and other charges due to late payment of rent from accruing

 6   during the Proclamation or within one year after its termination. Id.

 7                                              III.     ARGUMENT

 8            A.      Because of the CDC Order, Plaintiffs lack standing to challenge the City’s
                      moratorium or six-month defense.
 9
              To have standing, a plaintiff must prove more than an injury; the plaintiff must prove it is
10
     likely, not merely speculative, that the relief they request will redress that injury. Lujan v.
11
     Defenders of Wildlife, 504 U.S. 555, 560–61 (1992). Plaintiffs cannot prove redressability as to
12
     the City’s moratorium or six-month defense because Plaintiffs do not challenge the CDC Order
13
     and can only speculate about whether the Order will shield their tenants from eviction.3
14
              Relief from one law cannot redress a claimed injury if the relief leaves in place another
15
     law causing the same injury. See, e.g., Maverick Media Group, Inc. v. Hillsborough County,
16
     Fla., 528 F.3d 817, 820–21 (11th Cir. 2008); American Waterways Operators v United States
17
     Coast Guard, ___ F. Supp. 3d ___, 2020 WL 360493, at *4 (D. Mass. Jan. 22, 2020). Cf.
18
     Maldonado v. Morales, 556 F.3d 1037, 1043–44 (9th Cir. 2009) (recognizing an exception if a
19
     decision invalidating a challenged law would apply with equal force to a similarly-worded
20
     unchallenged law, likely allowing the plaintiff to surmount the unchallenged law too).
21

22
     3
      Because the CDC Order does not contain a repayment plan requirement, Plaintiffs’ failure to challenge the CDC
23   Order does not deprive them of standing to challenge that requirement.



         CITY’S OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY                                   Peter S. Holmes
         INJUNCTION - 6                                                                            Seattle City Attorney
         El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                                         701 Fifth Ave., Suite 2050
                                                                                                   Seattle, WA 98104-7095
                                                                                                   (206) 684-8200
           Case 2:20-cv-01323-RAJ-JRC Document 27 Filed 10/14/20 Page 9 of 27




 1           Plaintiffs cannot prove a decision invalidating the City’s moratorium or six-month

 2   defense—but leaving the CDC Order in place—is likely to redress their claimed injury of being

 3   prohibited from evicting tenants. Plaintiffs have not alleged the CDC Order omits their tenants.

 4   To the contrary, Plaintiffs cast the Order as “a backstop should the Court enjoin the state and

 5   local eviction bans.” Dkt. # 16 p. 29. And Plaintiffs must concede a ruling from this Court would

 6   not apply with equal force to the CDC Order because Plaintiffs admit the Order “is not as broad

 7   as Defendants’ bans.” Id. Plaintiffs can merely speculate they “may be able to evict tenants who

 8   are not making any partial payments under the federal ban,” id., but offer no evidence supporting

 9   that assertion. See Dkt. #s 18–20 (Plaintiff declarations). Because Plaintiffs leave this Court to

10   provide piecemeal and incomplete relief that Plaintiffs cannot demonstrate will redress their

11   claimed injury, they lack standing.

12           B.      Plaintiffs are not entitled to a preliminary injunction.

13           No matter the number of City enactments Plaintiffs have standing to challenge, they are

14   not entitled to a preliminary injunction. Injunctive relief is “an extraordinary remedy that may

15   only be awarded upon a clear showing that the plaintiff is entitled to such relief.” Winter v.

16   Natural Resources Defense Council, Inc., 555 U.S. 7, 22 (2008). A plaintiff must establish: (1) a

17   likelihood of success on the merits; (2) a likelihood of suffering irreparable harm absent

18   preliminary relief; (3) that the balance of equities tips in their favor; and (4) that an injunction is

19   in the public interest. Id. at 20. Alternatively, under the Ninth Circuit’s “sliding scale” approach,

20   a plaintiff may obtain a preliminary injunction by establishing “serious questions going to the

21   merits and a balance of hardships that tips sharply towards the plaintiff,” so long as the plaintiff

22   can also establish the two remaining Winter factors. Alliance for the Wild Rockies v. Cottrell, 632

23   F.3d 1127, 1135 (9th Cir. 2011) (internal quotations omitted). “Under either standard, Plaintiffs



      CITY’S OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY                              Peter S. Holmes
      INJUNCTION - 7                                                                       Seattle City Attorney
      El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                                    701 Fifth Ave., Suite 2050
                                                                                           Seattle, WA 98104-7095
                                                                                           (206) 684-8200
            Case 2:20-cv-01323-RAJ-JRC Document 27 Filed 10/14/20 Page 10 of 27




 1   bear the burden of making a clear showing that they are entitled to this extraordinary remedy.”

 2   Sierra Club v. Trump, 379 F. Supp. 3d 883, 905 (N.D. Cal. 2019), aff’d, 963 F.3d 874 (9th Cir.

 3   2020), cert. petition filed, No. 20-138 (Aug. 7, 2020). Under either standard, Plaintiffs fail to

 4   meet their burden.4

 5                    1.       Plaintiffs face no irreparable harm.

 6            Plaintiffs fall short of establishing a likelihood of irreparable harm. Even if Plaintiffs

 7   were likely to succeed on the merits, their constitutional claims alone would not establish

 8   irreparable harm. Cf. Dkt. # 16 at p. 27 (citing American Trucking Ass’ns, Inc. v. City of Los

 9   Angeles, 559 F.3d 1046, 1058 (9th Cir. 2009)). Under the “theory of irreparable harm” espoused

10   in American Trucking, “Plaintiffs must demonstrate some likely irreparable harm in the absence

11   of a preliminary injunction barring the challenged action, and not simply a constitutional

12   violation.” Sierra Club, 379 F. Supp. 3d at 925. Plaintiffs can establish no such harm.

13            “Irreparable harm is traditionally defined as harm for which there is no adequate legal

14   remedy, such as an award of damages.” Arizona Dream Act Coalition v. Brewer, 757 F.3d 1053,

15   1068 (9th Cir. 2014). “For this reason, economic harm is not generally considered irreparable.”

16   East Bay Sanctuary Covenant v. Trump, 950 F.3d 1242, 1280 (9th Cir. 2020). Plaintiffs’ alleged

17   injury—delayed pursuit of rent payments—is purely economic and redressable through monetary

18   damages; it is not irreparable. Sampson v. Murray, 415 U.S. 61, 90 (1974) (a “temporary loss of

19   income, ultimately to be recovered, does not usually constitute irreparable injury”).

20

21
     4
      Should the Court grant a preliminary injunction, the Court should decline to waive the bond required under Fed. R.
22   Civ. Proc. 65(c). See Dkt. # 16, p. 30 n.2 (Plaintiffs’ requested waiver). Waiver is appropriate only where the
     defendant is unlikely to suffer harm from an injunction. E.g., Jorgensen v. Cassiday, 320 F.3d 906, 919 (9th Cir.
23   2003). An injunction would impose significant harm on the City and its residents.



         CITY’S OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY                                    Peter S. Holmes
         INJUNCTION - 8                                                                             Seattle City Attorney
         El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                                          701 Fifth Ave., Suite 2050
                                                                                                    Seattle, WA 98104-7095
                                                                                                    (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 27 Filed 10/14/20 Page 11 of 27




 1          Arguing otherwise, Plaintiffs misconstrue the nature of their claimed injury. They purport

 2   to face an inability to “regain possession of their property,” Dkt. # 16 at p. 27, but no Plaintiff

 3   has expressed a desire to repossess their property for a purpose other than collecting rent. See

 4   generally Dkt. #s 18–20 (Plaintiff declarations). Although couched in real property terms,

 5   Plaintiffs’ alleged harm is nothing more than a temporary loss in rental income.

 6          Nor does the mere involvement of real property transform Plaintiffs’ purely economic

 7   harm into irreparable harm. Cf. Dkt. # 16 at p. 27. In myriad cases involving real property, courts

 8   have declined to find irreparable harm where, as here, damages could remedy the purported

 9   injuries. E.g., Los Angeles Mem’l Coliseum Comm’n v. National Football League, 634 F.2d

10   1197, 1202 (9th Cir. 1980); Thomas v. Zachry, 256 F. Supp. 3d 1114, 1122 (D. Nev. 2017);

11   Rhodes v. Wells Fargo Home Mortgage, Inc., 09-CV-1042 W (CAB), 2009 WL 10672064, at *4

12   (S.D. Cal. June 3, 2009).

13          Plaintiffs also attempt to convert their claimed injuries into something other than

14   pecuniary harm by asserting that delayed rent payments may damage their credit scores, force

15   them into foreclosure, or endanger the viability of their businesses. Dkt. # 16 at p. 28. But

16   “[s]peculative injury does not constitute irreparable injury.” Goldie’s Bookstore, Inc. v. Superior

17   Court of State of Cal., 739 F.2d 466, 472 (9th Cir. 1984). Instead, “a plaintiff must demonstrate

18   immediate threatened injury as a prerequisite to preliminary injunctive relief.” Boardman v.

19   Pacific Seafood Group, 822 F.3d 1011, 1022 (9th Cir. 2016) (quoting Caribbean Marine Servs.

20   Co., Inc. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988)). Plaintiffs’ declarations, Dkt. #s 18–20,

21   merely indicate Plaintiffs rely on rent for some portion of their expenses; they provide no support

22   for a contention that delayed payments will cause foreclosure, damaged credit scores, or failed

23



      CITY’S OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY                             Peter S. Holmes
      INJUNCTION - 9                                                                      Seattle City Attorney
      El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                                   701 Fifth Ave., Suite 2050
                                                                                          Seattle, WA 98104-7095
                                                                                          (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 27 Filed 10/14/20 Page 12 of 27




 1   businesses—much less that irreparable harm is “likely.” See Winter, 555 U.S. at 22; HAPCO,

 2   2020 WL 5095496, at *16 (rejecting a similar proposition).

 3          Other facts undercut Plaintiffs’ fears of irreparable harm. The corporate Plaintiffs’

 4   apparent ability to offset the temporary loss of income associated with the City’s enactments

 5   casts doubt on their contention that they risk foreclosure, damage to credit scores, or other

 6   irreparable harm absent an injunction. Those Plaintiffs or their principals own more rental units

 7   than they disclosed in their declarations—and they do not claim any tenant in those other units is

 8   behind in rent. State, King County, and City records indicate El Papel LLC—whose principal

 9   disclosed only two units—owns property with a total of 27 rental units. Compare Dkt. #s 24, 24-

10   7 – 24-11 (Menzel Decl.) with Dkt. # 18 at p. 2 (Travers Decl.). Osho Berman is principal for

11   Plaintiff Berman 2 LLC, which claims over twenty units, Dkt. # 19 (Berman Decl.), and also

12   principal for Berman 1 LLC and Berman 3 LLC, which County records indicate collectively own

13   four other units outside Seattle. See Dkt. #s 24, 24-1 – 24-6 (Menzel Decl.). That only a fraction

14   of Plaintiffs’ tenants are in arrears is consistent with national surveys showing 79–85% of tenants

15   have been making timely payments this summer and fall—a rate not appreciably different from

16   last year. See National Multifamily Housing Council, NMHC Rent Payment Tracker,

17   https://www.nmhc.org/research-insight/nmhc-rent-payment-tracker/ (last visited Oct. 9, 2020);

18   U.S. Census Bureau, Week 13 Household Pulse Survey: Aug. 19–31, Housing Table 1b,

19   https://www.census.gov/data/tables/2020/demo/hhp/hhp13.html (last visited Oct. 9, 2020).

20          And Plaintiffs fail to account for various programs supporting landlords facing temporary

21   rent shortfalls. King County’s Eviction Prevention and Rent Assistance Program and United

22   Way of King County’s Home Base Rental Assistance Program assist tenants struggling to pay

23   rent during the pandemic, which in turn assists landlords facing delinquent rent payments. See



      CITY’S OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY                           Peter S. Holmes
      INJUNCTION - 10                                                                   Seattle City Attorney
      El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                                 701 Fifth Ave., Suite 2050
                                                                                        Seattle, WA 98104-7095
                                                                                        (206) 684-8200
           Case 2:20-cv-01323-RAJ-JRC Document 27 Filed 10/14/20 Page 13 of 27




 1   generally Dkt. # 23 (Ellerbrook Decl.); Dkt. # 26 (Alvarado Decl.). Relief for struggling

 2   landlords is also available at the federal level. See HAPCO, 2020 WL 5095496, at *17–18

 3   (describing “myriad of programs currently protecting landlords from foreclosure” and finding

 4   plaintiff’s “speculation cannot support an injunction” given available sources of relief).

 5                   2.      Plaintiffs’ Contract Clause claim is unlikely to succeed.

 6           Plaintiffs cannot prove their Contract Clause claim is likely to succeed. “No State

 7   shall . . . pass any . . . Law impairing the Obligation of Contracts . . . .” U.S. Const., Art. I, § 10,

 8   cl. 1. “Although the language of the Contract Clause is facially absolute, its prohibition must be

 9   accommodated to the inherent police power of the State ‘to safeguard the vital interests of its

10   people.’” Energy Reserves Group, Inc. v. Kansas Power & Light Co., 459 U.S. 400, 410 (1983)

11   (quoting Home Bldg. & Loan Ass’n v. Blaisdell, 290 U.S. 398, 434 (1934)).

12           Whether a regulation violates the Contract Clause is governed by a three-step inquiry:

13           “The threshold inquiry is ‘whether the state law has, in fact, operated as a
             substantial impairment of a contractual relationship.’” If this threshold inquiry is
14           met, the court must inquire whether “the State, in justification, [has] a significant
             and legitimate public purpose behind the regulation, such as the remedying of a
15           broad and general social or economic problem,” to guarantee that “the State is
             exercising its police power, rather than providing a benefit to special interests.”
16           Finally, the court must inquire “whether the adjustment of ‘the rights and
             responsibilities of contracting parties is based upon reasonable conditions and is
17           of a character appropriate to the public purpose justifying the legislation’s
             adoption.’”
18
     RUI One Corporation v. City of Berkeley, 371 F.3d 1137, 1147 (9th Cir. 2004) (citations
19
     omitted). Plaintiffs cannot establish a substantial impairment of a contractual relationship. Even
20
     if they could, they falter on the inquiry’s second and third steps.
21

22

23



      CITY’S OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY                               Peter S. Holmes
      INJUNCTION - 11                                                                       Seattle City Attorney
      El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                                     701 Fifth Ave., Suite 2050
                                                                                            Seattle, WA 98104-7095
                                                                                            (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 27 Filed 10/14/20 Page 14 of 27




 1                         a.      The City’s enactments do not substantially impair a
                                   contractual relationship.
 2
            In assessing whether a law has operated as a substantial impairment of a contractual
 3
     relationship, “the Court has considered the extent to which the law undermines the contractual
 4
     bargain, interferes with a party’s reasonable expectations, and prevents the party from
 5
     safeguarding or reinstating his rights.” Sveen v. Melin, 138 S. Ct. 1815, 1821–22 (2018).
 6
                                   (1)     The enactments could not interfere with Plaintiffs’
 7                                         reasonable expectations given the highly regulated
                                           nature of the residential rental business.
 8
            Consistent with this focus on expectations, “[i]n determining the extent of the
 9
     impairment, we are to consider whether the industry the complaining party has entered has been
10
     regulated in the past.” Energy Reserves, 459 U.S. at 411. Accord Veix v. Sixth Ward Bldg. and
11
     Loan Ass’n, 310 U.S. 32, 37–38 (1940).
12
            The residential rental business is highly regulated. That is true nationally. See, e.g., Yee v.
13
     City of Escondido, 503 U.S. 519, 528–29 (1992) (recognizing the Court’s approval of various
14
     types of landlord-tenant regulations). And it is especially true in Washington and Seattle. The
15
     Residential Landlord Tenant Act (“RLTA,” RCW ch. 59.18) regulates such aspects of the
16
     landlord-tenant relationship as: establishing a duty to keep the premises fit for human habitation
17
     (RCW 59.18.060); requiring notice of rent increases (RCW 59.18.140); and regulating late fees
18
     (RCW 59.18.170), notices of termination (RCW 59.18.200), tenant screening (RCW 59.18.257),
19
     and security deposits (RCW 59.18.260–.280). The Forcible Entry and Forcible and Unlawful
20
     Detainer Act (RCW ch. 59.12) and the RLTA regulate evictions, including the bases and process
21
     for eviction. See RCW ch. 59.12, RCW 59.18.365–.410. And the City’s Just Cause Eviction
22
     Ordinance provides a defense for an eviction under certain circumstances or for a cause not
23
     enumerated in the Ordinance. See Dkt. # 17-11 at pp. 9–21 (amending the Ordinance).


      CITY’S OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY                            Peter S. Holmes
      INJUNCTION - 12                                                                    Seattle City Attorney
      El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                                  701 Fifth Ave., Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
           Case 2:20-cv-01323-RAJ-JRC Document 27 Filed 10/14/20 Page 15 of 27




 1          Under this pervasive regulatory scheme, the City’s enactments do not substantially impair

 2   Plaintiffs’ contractual relationships because landlords reasonably should have expected

 3   amendments temporarily delaying their ability to pursue evictions or back rent. “The parties may

 4   rely on the continued existence of adequate statutory remedies for enforcing their agreement, but

 5   they are unlikely to expect that state law will remain entirely static. Thus, a reasonable

 6   modification of statutes governing contract remedies is much less likely to upset expectations

 7   than a law adjusting the express terms of an agreement.” United States Trust Co. of New York v.

 8   New Jersey, 431 U.S. 1, 19 n.17 (1977).

 9                                   (2)    The enactments do not significantly undermine
                                            Plaintiffs’ contractual bargain or prevent them from
10                                          safeguarding or reinstating their rights.

11          Even if Plaintiffs could prove a substantial contractual impairment despite their highly

12   regulated business, the City’s enactments do not significantly undermine Plaintiffs’ contractual

13   bargain or prevent them from safeguarding or reinstating their rights. The enactments do not

14   absolve tenants from their obligation to pay rent. The eviction moratorium and six-month

15   defense at most delay the landlords’ ability to pursue one statutory remedy they have for

16   nonpayment of rent: eviction. Once those protections and any installment repayment plan end,

17   landlords may pursue evictions to regain possession, recover all rent they are owed, and seek

18   damages for fair rental market value from a tenant holding over. RCW 59.18.410; Owens v.

19   Layton, 133 Wn. 346, 347–48 (1925). Indeed, by allowing tenants extra time to pay overdue rent,

20   the repayment plan requirement could increase the likelihood of landlords receiving back rent

21   without resorting to litigation.

22

23



      CITY’S OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY                            Peter S. Holmes
      INJUNCTION - 13                                                                    Seattle City Attorney
      El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                                  701 Fifth Ave., Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 27 Filed 10/14/20 Page 16 of 27




 1                                  (3)    Plaintiffs’ arguments for substantial impairment fail.

 2          Plaintiffs’ argument that the City’s enactments impermissibly “remove” the “primary

 3   enforcement mechanism” of eviction fails. See Dkt. # 16 at p. 16. The City’s enactments do not

 4   “remove” the right to pursue an eviction or back rent—they only delay that pursuit. Plaintiffs’

 5   contention that substantial impairment occurs when a law “handicaps enforcement” of an

 6   obligation is legally unsupported. Id. at 15. Plaintiffs invoke a sentence from Lynch: “Contracts

 7   between individuals or corporations are impaired within the meaning of the Constitution

 8   (article 1, s 10, cl. 1) whenever the right to enforce them by legal process is taken away or

 9   materially lessened.” Id. (quoting Lynch v. United States, 292 U.S. 571, 580 (1934)). But that

10   statement is dicta—Lynch involved contracts where the government is a party and turned on

11   whether the United States could be sued without its consent. Lynch, 292 U.S. at 580.

12          Plaintiffs then cite cases from the 1800’s, focusing on the distinction they drew between

13   “the obligation of a contract” and “the remedy.” Dkt. # 16 at p. 15. That language is irrelevant

14   because the remedy/obligation distinction is “now largely an outdated formalism.” U.S. Trust,

15   431 U.S. at 19 n.17. Those cases—none of which dealt with today’s regulated landlord-tenant

16   relationship—do not replace modern Contract Clause jurisprudence with a rule that any

17   modification of the ability to enforce a contract constitutes a substantial impairment.

18                          b.      Significant and legitimate public purposes back the City’s
                                    enactments.
19
            Even though the Court need not undertake the rest of the inquiry because Plaintiffs fail to
20
     pass the threshold step of substantial impairment, the City’s enactments pass the other steps.
21
            The eviction moratorium has the purpose of protecting “the public health, safety, and
22
     welfare by reducing the number of individuals and families entering into homelessness” thereby
23
     “lowering the number of people who may develop the disease or spread the disease.” Dkt. # 25-8


      CITY’S OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY                           Peter S. Holmes
      INJUNCTION - 14                                                                   Seattle City Attorney
      El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                                 701 Fifth Ave., Suite 2050
                                                                                        Seattle, WA 98104-7095
                                                                                        (206) 684-8200
           Case 2:20-cv-01323-RAJ-JRC Document 27 Filed 10/14/20 Page 17 of 27




 1   p. 11. The six-month defense is similarly aimed at “preventing more individuals and families

 2   from becoming homeless to avoid the increased risk of transmission and spread of COVID-19”

 3   by providing a defense to eviction the Council deems necessary to “protect public health,”

 4   “support stable housing,” and “decrease the likelihood that individuals and families will fall into

 5   homelessness.” Dkt. # 17-11, pp. 3, 8. The rent repayment requirement is based on a similar need

 6   and seeks to mitigate the pandemic’s housing and economic impacts. Dkt. # 17-12, pp. 3, 8.

 7           These purposes are “significant and legitimate” within the meaning of the Contract

 8   Clause analysis. Veix, 310 U.S. at 38–39 (state’s authority over contracts includes “health,

 9   morals and safety” and “economic needs as well”). See also Blaisdell, 290 U.S. at 436–38. If

10   measures to address the health, economic, and homelessness consequences of a pandemic do not

11   pass muster, little could.

12           Plaintiffs contend landlords suffer from the current crisis just like tenants, yet the

13   governments offer landlords no help. Dkt. # 16 at pp. 16–17. Plaintiffs cite no case law rendering

14   such considerations relevant, and they overlook rental assistance programs local governments

15   (including the City) have instituted in response to the pandemic that help landlords whose tenants

16   cannot pay rent. See, e.g., Dkt. #s 23, 26 (Ellerbrook and Alvarado Decls.).

17                           c.     Especially applying required deference, the City’s enactments
                                    are drawn appropriately and reasonably to advance their
18                                  purposes.

19           The City’s enactments are also justified under the third step of the Contract Clause

20   inquiry, in which the court asks whether adjusting the contracting parties’ rights and

21   responsibilities is based upon reasonable conditions and appropriate to the public purpose

22   justifying the legislation’s adoption. RUI, 371 F.3d at 1147. Where the government is not a

23



      CITY’S OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY                             Peter S. Holmes
      INJUNCTION - 15                                                                     Seattle City Attorney
      El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                                   701 Fifth Ave., Suite 2050
                                                                                          Seattle, WA 98104-7095
                                                                                          (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 27 Filed 10/14/20 Page 18 of 27




 1   contracting party, courts defer to lawmakers’ judgment in this step. Energy Reserves, 459 U.S. at

 2   412–13; Snake River Valley Elec. Ass’n v. Pacificorp, 357 F.3d 1042, 1051 n.9 (9th Cir. 2004).

 3                                 (1)    The City’s judgment that the enactments appropriately
                                          and reasonably advance their public purposes is entitled
 4                                        to deference.

 5          This Court should defer to the City’s judgment that a pause on evictions, as well as a

 6   temporary defense to evictions where tenants pay rent according to an installment schedule,

 7   would mitigate the pandemic’s harms. The City reasonably determined the eviction moratorium

 8   and six-month defense advance the public health purpose of reducing the number of people

 9   contracting and spreading COVID-19. Evidence indicates preventing evictions reasonably

10   achieves this purpose. See supra, § II. The pandemic has increased unemployment, which

11   predictably increases evictions. See id. Eviction moratoria help prevent the spread of COVID-19

12   by allowing self-isolation by those who become ill, supporting stay-at-home and social

13   distancing directives to mitigate the spread of COVID-19, and keeping individuals from moving

14   into congregate settings where COVID-19 risk is higher. See id. The six-month defense and

15   repayment plan requirement are intended not only to protect public health but also to address the

16   pandemic’s persistent economic impacts and prevent homelessness. See id.

17                                 (2)    Plaintiffs’ arguments that the enactments are more
                                          extensive than necessary are untenable.
18
            Plaintiffs argue the City’s enactments should have been more narrowly tailored. See Dkt.
19
     # 16 at pp. 17–23. These arguments are based on an incorrect legal premise because, where the
20
     state is not a contracting party, a court defers to lawmakers’ judgment about the choice of means
21
     to implement the public purposes. Energy Reserves, 459 U.S. at 412–13, 418.
22
            Plaintiffs misconstrue U.S. Trust in contending the City’s enactments “extend well
23
     beyond the government’s interests” because a “more moderate course would serve [the


      CITY’S OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY                         Peter S. Holmes
      INJUNCTION - 16                                                                 Seattle City Attorney
      El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                               701 Fifth Ave., Suite 2050
                                                                                      Seattle, WA 98104-7095
                                                                                      (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 27 Filed 10/14/20 Page 19 of 27




 1   government’s] purposes equally well.” See Dkt. # 16 at pp. 19–20. Because U.S. Trust involved a

 2   contract to which the state was party, the Court did not accord the government the deference the

 3   Court recognized would be due if the challenged law impaired only a private contract. U.S.

 4   Trust, 431 U.S. at 22–23, 25–26.

 5          Plaintiffs misread Allied Structural Steel for the proposition that a law substantially

 6   impairing a contract must be “tailored to the emergency that it was designed to meet.” See Dkt.

 7   # 16 at p. 19 (citing Allied Structural Steel Co. v. Spannaus, 438 U.S. 234 (1978)). They quote

 8   language from a summary of a different case—Allied Structural Steel neither turned on such

 9   tailoring nor required that impairment be justified by an emergency. Allied Structural Steel, 438

10   U.S. at 242, 249 n.24.

11          Given the deference due the City, the fact that the eviction moratorium temporarily

12   pauses evictions of tenants regardless of their ability to pay (as opposed to continuing to allow

13   evictions of “well-to-do” tenants, as Plaintiffs advocate) does not mean the moratorium fails the

14   third step of the Contract Clause inquiry. See Dkt. # 16 at p. 20. Pausing all evictions (unless the

15   tenant poses a threat to others) serves the public health purpose of the enactment by enabling

16   infected persons to self-isolate, fostering stay-at-home strategies, and reducing congregate-living

17   arrangements. Plaintiffs misplace reliance on W.B. Worthen to argue that “a showing of

18   hardship” is needed to justify delaying an eviction—because that case, which involved

19   foreclosures not evictions, featured the government as contracting parties, no deference was due.

20   See Dkt. # 16 at p. 21 (citing W.B. Worthen Co. ex rel. Bd. Of Comm’rs of Street Improvement

21   Dist. No. 513, 295 U.S. 56 (1935)).

22          Plaintiffs mistakenly contend the six-month defense and repayment plan requirement are

23   insufficiently tailored because they extend beyond the Mayor’s Proclamation of Civil



      CITY’S OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY                            Peter S. Holmes
      INJUNCTION - 17                                                                    Seattle City Attorney
      El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                                  701 Fifth Ave., Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
            Case 2:20-cv-01323-RAJ-JRC Document 27 Filed 10/14/20 Page 20 of 27




 1   Emergency. See Dkt. # 16 at pp. 21–22.5 The six-month defense begins when the moratorium

 2   ends (either before or with the Proclamation), and the repayment plan requirement covers periods

 3   before and after the Proclamation. To the extent the six-month defense and repayment plan

 4   requirement overlap the Proclamation, Plaintiffs are left contending they know best when the

 5   pandemic emergency has passed—a contention that would falter on the deference owed

 6   legislative judgment. If the measures extend beyond the Proclamation, Plaintiffs still would not

 7   prevail because a substantial impairment of a contractual relationship need not be justified by an

 8   emergency, Energy Reserves, 459 U.S. at 412, and the measures are designed not just to limit the

 9   disease’s spread but also to mitigate its persistent economic and housing impacts.

10            Plaintiffs mischaracterize United Auto. to contend substantial impairments of contractual

11   obligations should be “limited to the duration of the emergency.” Dkt. # 16 at p. 21 (quoting

12   United Auto., Aerospace, Agr. Implement Workers of Am. Int’l Union v. Fortuno, 633 F.3d 37,

13   46 (1st Cir. 2011)). United Auto. did not turn on the duration of an emergency; it simply

14   referenced the quoted language in a list of factors the Supreme Court said might be considered.

15   United Auto., 633 F.3d at 46.

16            Finally, Plaintiffs err in contending the City’s enactments violate the Contract Clause

17   because the City’s interests allegedly would be served by “more moderate courses.” Dkt. # 16 at

18   pp. 22–23. Given the deference due the City, the City did not need to structure its actions to suit

19   Plaintiffs’ preferences.

20

21

22
     5
      Plaintiffs quote language from the Proclamation of Emergency but misattribute it to the Mayor’s eviction ban
23   order. Compare Dkt. # 16, p. 21, lines 18–20 (Plaintiffs’ motion) with Dkt. # 17-6, p. 5 (Proclamation).



         CITY’S OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY                                    Peter S. Holmes
         INJUNCTION - 18                                                                            Seattle City Attorney
         El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                                          701 Fifth Ave., Suite 2050
                                                                                                    Seattle, WA 98104-7095
                                                                                                    (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 27 Filed 10/14/20 Page 21 of 27




 1                                  (3)    The City need not ensure continuing payments by
                                           tenants as a prerequisite for pausing evictions.
 2
            Plaintiffs mischaracterize decisions from the 1800’s and early 1900’s as standing for the
 3
     proposition that the U.S. Supreme Court has upheld “relief from foreclosure or eviction” against
 4
     Contract Clause challenges “only when the statutes provided safeguards and enforceable
 5
     requirements that tenants or mortgagors continue making payments during the extended
 6
     forbearance period.” Dkt. # 16 at p. 17. Block—the only decision involving the landlord-tenant
 7
     relationship—addressed takings and due process claims without mentioning the Contract Clause.
 8
     Block v. Hirsch, 256 U.S. 135, 153 (1921). W.B. Worthen (from 1935, and in which no deference
 9
     was due because the government was a contracting party) and Barnitz (1896), involved
10
     enactments allowing defaulting mortgage borrowers to remain in possession without paying rent,
11
     unlike tenants under the City’s enactments who remain liable for rent owed. W.B. Worthen, 295
12
     U.S. at 61; Barnitz v. Beverly, 163 U.S. 118, 130 (1896). Likewise, that Blaisdell upheld a statute
13
     that provided for extension of the mortgage redemption period and required the mortgagor to pay
14
     the rental value during the extension does not impugn the City’s moratorium, which preserves
15
     the tenants’ rent obligation and entitles the landlord to be made whole. See Blaisdell, 290 U.S. at
16
     425. Plaintiffs also mention Bronson v. Kinzie, 42 U.S. 311 (1843), and Howard v. Bugbee, 65
17
     U.S. 461 (1860), but they contain no discussion salient to Plaintiffs’ point.
18
            Plaintiffs are left insisting the Contract Clause obligates the City to require tenants to
19
     continue to pay rent to pause evictions. Dkt. # 16 at p. 19. That insistence cannot be squared with
20
     the deference owed the City over the enactments’ appropriateness and reasonableness. In this
21
     economic crisis, many tenants would face eviction because they could not timely pay rent.
22
     Insisting on payments as a prerequisite for pausing evictions is tantamount to saying the City
23



      CITY’S OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY                            Peter S. Holmes
      INJUNCTION - 19                                                                    Seattle City Attorney
      El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                                  701 Fifth Ave., Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
            Case 2:20-cv-01323-RAJ-JRC Document 27 Filed 10/14/20 Page 22 of 27




 1   cannot pause evictions at all. Plaintiffs simply ask the Court to value the landlords’ interests over

 2   the public interests advanced by the enactments. This Court must deny that request.

 3            This Court should likewise dismiss Plaintiffs’ complaint that the repayment plan

 4   requirement “does not protect landlords’ right to a return.” See Dkt. # 16 at p. 19. Plaintiffs cite

 5   no case law establishing such a right, and their suggestion that the requirement “encourage[es]

 6   renters not to pay” defies logic—it encourages them to at least make partial payments to qualify

 7   for the defense from eviction.

 8                    3.       Plaintiffs’ takings claim is unlikely to succeed.

 9                             a.      Injunctive relief is inappropriate for a takings claim.

10            Injunctive relief is not available for a takings claim because the Takings Clause does not

11   bar the government from taking property, only taking it without compensation. Knick v.

12   Township of Scott, 139 S. Ct. 2162, 2179 (2019); Ruckelshaus v. Monsanto Co., 467 U.S. 986,

13   1016 (1984); In re Nat’l Sec. Agency Telecomm. Records Litig., 669 F.3d 928 (9th Cir. 2011);

14   Baptiste, 2020 WL 5751572, at *20; HAPCO, 2020 WL 5095496, at *12.

15            None of the authority Plaintiffs invoke revives injunctive relief for a takings claim. See

16   Dkt. # 16 at p. 26. They cite Washington Legal Foundation (“WLF”), but WLF repeated the rule

17   that “prospective injunctive relief is an inappropriate remedy” for a takings claim. Washington

18   Legal Found. v. Legal Found. of Wash., 271 F.3d 835, 849 (9th Cir. 2001), aff’d on other

19   grounds by Brown v. Legal Found. of Wash., 538 U.S. 216 (2003).6 Plaintiffs invoke Peters from

20   the Seventh Circuit, but it also repeated the rule that “ordinarily, compensation, not an

21
     6
      WLF noted equitable relief may be available to obtain a declaration or, quoting a District of Columbia Circuit
     decision, “in the few cases where a Claims Court remedy” would be so inadequate as to prevent just compensation.
22   WLF, 271 F.3d at 850 (quoting Transohio Sav. Bank v. Director, Office of Thrift Supervision, 967 F.2d 598, 613
     (D.C. Cir. 1992), abrogated on other grnds., Perry Capital LLC v. Mnuchin, 864 F.3d 591 (D.C. Cir 2017)). Claims
23   Court practice is irrelevant to Plaintiffs’ case.



         CITY’S OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY                                  Peter S. Holmes
         INJUNCTION - 20                                                                          Seattle City Attorney
         El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                                        701 Fifth Ave., Suite 2050
                                                                                                  Seattle, WA 98104-7095
                                                                                                  (206) 684-8200
            Case 2:20-cv-01323-RAJ-JRC Document 27 Filed 10/14/20 Page 23 of 27




 1   injunction, is the appropriate remedy for a taking” and mentioned an exception for an allegation

 2   of an unlawful taking for a private (not public) use—an allegation Plaintiffs do not make. Peters

 3   v. Village of Clifton, 498 F.3d 727, 731–32 (7th Cir. 2007).7

 4            Plaintiffs point to Phillip Morris, which granted injunctive relief for a takings claim, and

 5   D.A.B.E., which denied it, but neither opinion suggested the litigants or courts considered the

 6   Supreme Court’s rule against injunctive relief for such claims. Philip Morris, Inc. v.

 7   Harshbarger, 159 F.3d 670 (1st Cir. 1998); D.A.B.E., Inc. v. City of Toledo, 292 F. Supp. 2d 968

 8   (N.D. Ohio 2003). And Goodwin—the Florida District Court ruling on which Plaintiffs

 9   principally rely—misread Peters, Phillip Morris, and D.A.B.E as creating an exception to that

10   rule. Goodwin v. Walton County, 248 F. Supp. 3d 1257, 1266 (N.D. Fla. 2017).

11                              b.       Plaintiffs’ takings claim lacks merit.

12            Even if injunctive relief were available, it would not be appropriate because Plaintiffs’

13   takings claim fails. Government implicates the Takings Clause by directly appropriating or

14   invading private property or by effectively ousting the owner from their domain through

15   regulation. Lingle v. Chevron USA, Inc., 544 U.S. 528, 537–39 (2005). Plaintiffs claim a Loretto-

16   style per se regulatory taking: a regulation forcing them to suffer a physical invasion. Dkt. # 16

17   at pp. 23–26. See Lingle, 544 U.S. at 538 (citing Loretto v. Teleprompter Manhattan CATV

18   Corp., 458 U.S. 419 (1982)).

19

20
     7
       Plaintiffs mistakenly latch onto a passage in Peters noting an exception due to the unavailability or inadequacy of
21   just compensation. That was an exception not to the rule banning injunctive relief for takings claims, but to the
     requirement to exhaust state remedies before pursuing a takings claim in federal court—a requirement the Supreme
     Court later overruled. Peters, 498 F.3d at 731 (“If a property owner demonstrates that state procedures for obtaining
22   just compensation are either unavailable or inadequate, the claim is immediately ripe in federal court”) (citing
     Williamson County Reg’l Planning Comm’ v. Hamilton Bank, 473 U.S. 172 (1985), overruled by Knick v. Township
23   of Scott, 139 S. Ct. 2162 (2019)).



         CITY’S OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY                                      Peter S. Holmes
         INJUNCTION - 21                                                                              Seattle City Attorney
         El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                                            701 Fifth Ave., Suite 2050
                                                                                                      Seattle, WA 98104-7095
                                                                                                      (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 27 Filed 10/14/20 Page 24 of 27




 1          That claim fails. The Supreme Court and Ninth Circuit reject claims that regulating the

 2   landlord-tenant relationship can amount to a taking: “This Court has consistently affirmed that

 3   States have broad power to regulate housing conditions in general and the landlord-tenant

 4   relationship in particular without paying compensation for all economic injuries that such

 5   regulation entails.” Loretto, 458 U.S. at 440. Accord Yee v. City of Escondido, 503 U.S. 519

 6   528–29 (1992); FCC v. Florida Power Corp., 480 U.S. 245, 252 (1987); MHC Fin. Ltd. P’ship

 7   v. City of San Rafael, 714 F.3d 1118 (9th Cir. 2013). This is especially true of a claimed per se

 8   taking from a regulation allegedly denying a landlord the discretion to exclude individuals who

 9   pay on terms the landlord disfavors. Loretto—the font of the “physical invasion” test—predicted

10   it would have no dire consequence for tenant-protection laws. Loretto, 458 U.S. at 440.

11          Yee proved Loretto correct. Yee rejected a “physical invasion” claim from mobile home

12   park landlords who complained a law limited their ability to evict tenants who did not pay the

13   higher rents landlords demanded. Yee at 526–27. Yee upheld the law because a landlord may

14   exclude all tenants by ceasing to be a landlord, just not particular tenants the landlord disfavors:

15          Put bluntly, no government has required any physical invasion of petitioners’
            property. Petitioners’ tenants were invited by petitioners, not forced upon them by
16          the government. While the “right to exclude” is doubtless, as petitioners assert,
            “one of the most essential sticks in the bundle of rights that are commonly
17          characterized as property,” we do not find that right to have been taken . . . .

18          Because they voluntarily open their property to occupation by others, petitioners
            cannot assert a per se right to compensation based on their inability to exclude
19          particular individuals.

20   Id. at 528, 531 (citations omitted).

21          Yee controls Plaintiffs’ takings claim. Cf. Dkt. # 16 at p. 25 (Plaintiffs’ attempt to

22   distinguish Yee). Like the Yee landlords, no Plaintiff alleges they want to abandon the landlord

23   business—they consent to “invasion” by tenants. Like the Yee landlords’ claimed right to



      CITY’S OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY                            Peter S. Holmes
      INJUNCTION - 22                                                                    Seattle City Attorney
      El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                                  701 Fifth Ave., Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 27 Filed 10/14/20 Page 25 of 27




 1   exclude tenants who refuse to pay more than less, Plaintiffs assert a right to exclude tenants who

 2   opt to pay later or under a repayment plan. Because that demand finds no purchase in Loretto’s

 3   “physical invasion” test, Plaintiffs’ takings claim fails.

 4          Other courts recently turning away challenges to pandemic-motivated tenant protections

 5   follow Yee to reject “physical invasion” takings claims. E.g., Baptiste, 2020 WL 5751572, at

 6   *20; Auracle Homes, 2020 WL 4558682, at *13–15; Elmsford, 2020 WL 3498456, at *7–8; Dkt.

 7   # 25-10 at p. 20–22 (Matorin); Dkt. # 25-13 at p. 39–42 (JL Props.). This Court should too.

 8                  4.      Neither the balance of equities nor the public interest favors a
                            preliminary injunction.
 9
            “In exercising their sound discretion, courts of equity should pay particular regard for the
10
     public consequences in employing the extraordinary remedy of injunction.” Weinberger v.
11
     Romero–Barcelo, 456 U.S. 305, 312 (1982). Where, as here, the government is a party, the third
12
     and fourth Winter factors—which both concern these public consequences—are collapsed into a
13
     single factor. Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014). This factor
14
     weighs heavily against granting Plaintiffs’ motion for a preliminary injunction.
15
            The profound public health consequences of mass evictions in a pandemic dwarf any
16
     economic harm that may result from Plaintiffs’ temporary loss of rental income. By one estimate,
17
     up to 789,000 Washingtonians are at risk of eviction by the end of 2020. Baumgart Decl. at ¶ 8,
18
     Ex. N. Compare Dkt. # 16 at p. 30 (Plaintiffs’ strained assertion that injunctive relief may not
19
     lead to actual evictions in an unprecedented economic crisis). Evictions increase the spread of
20
     COVID-19 and other serious harms. See supra § II. Providing hygiene kits to evicted
21
     individuals, as Plaintiffs suggest, Dkt. # 16 at p. 23, would do little to reduce transmission in
22
     congregate settings, as COVID-19 is principally transmitted via respiratory droplets. Dkt. # 25-9
23
     (CDC, SARS-CoV-2 & Potential Airborne Transmission (Oct. 5, 2020)). And Plaintiffs offer


      CITY’S OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY                            Peter S. Holmes
      INJUNCTION - 23                                                                    Seattle City Attorney
      El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                                  701 Fifth Ave., Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
           Case 2:20-cv-01323-RAJ-JRC Document 27 Filed 10/14/20 Page 26 of 27




 1   nothing to counter-balance the role the six-month defense and repayment plan requirement play

 2   in not only protecting public health but also addressing the pandemic’s persistent economic

 3   impacts and preventing homelessness.

 4           Against this factual backdrop, Plaintiffs’ arguments fall flat. Plaintiffs suggest the City

 5   rely on the CDC Order as a backstop, Dkt. # 16 at p. 29, but replacing the City’s enactments with

 6   the CDC Order (which Plaintiffs concede is less restrictive) would foster an inevitable rise in

 7   evictions. Plaintiffs again raise the specter of increased foreclosures, id. at p. 30, but, again, that

 8   speculation is undercut by rental assistance available to help tenants and their landlords. See Dkt.

 9   #s 23, 26 (Ellerbrook and Alvarado Decls.). And although Plaintiffs cast their constitutional

10   claims in sweeping terms, Dkt. # 16 at p. 29, what is really at stake is a temporary deprivation of

11   income for a handful of rental units—a harm that simply cannot compete with the devastating

12   consequences of mass evictions for the community at large.

13                                          IV.     CONCLUSION

14           The City—like the federal government and state and local governments across the

15   nation—responded to a nearly unprecedented public health and economic crisis by enacting

16   temporary tenant protection measures that delay landlords’ ability to pursue rent tenants owe.

17   Landlords may disagree with that approach, but that disagreement has no genuine constitutional

18   dimension—it is a debate over the proper balance to strike as our society works through this

19   crisis and its aftermath. The City respectfully asks this Court to defer to the reasonable and

20   appropriate balance the City struck and deny Plaintiffs’ motion for a preliminary injunction.

21

22

23



      CITY’S OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY                               Peter S. Holmes
      INJUNCTION - 24                                                                       Seattle City Attorney
      El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                                     701 Fifth Ave., Suite 2050
                                                                                            Seattle, WA 98104-7095
                                                                                            (206) 684-8200
        Case 2:20-cv-01323-RAJ-JRC Document 27 Filed 10/14/20 Page 27 of 27




 1        Respectfully submitted October 14, 2020.

 2                                         /s/ Jeffrey S. Weber, WSBA #24496
                                           /s/ Roger D. Wynne, WSBA #23399
 3                                         /s/ Erica R. Franklin, WSBA #43477
                                           Seattle City Attorney’s Office
 4                                         701 Fifth Ave., Suite 2050
                                           Seattle, WA 98104-7095
 5                                         Ph: (206) 684-8200
                                           jeff.weber@seattle.gov
 6                                         roger.wynne@seattle.gov
                                           erica.franklin@seattle.gov
 7                                         Assistant City Attorneys for Defendants City of Seattle
                                           and Jenny A. Durkan, in her official capacity as the
 8                                         Mayor of the City of Seattle

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     CITY’S OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY                       Peter S. Holmes
     INJUNCTION - 25                                                               Seattle City Attorney
     El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                             701 Fifth Ave., Suite 2050
                                                                                   Seattle, WA 98104-7095
                                                                                   (206) 684-8200
